PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/783,329
Filing Date: 19 May 2010
Appellant(s): KABUTO et al.



__________________
Yoshiko Ito
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/15/2021.

11/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 4, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pub. 2006/0095638 to Unger and further in view of US. Patent Pub. No. 2005/0144651 A1 to Prus et al. ("Prus") and further in view of US. Pat. 7,162,499 ("Lees").

1. As to claim 1, Unger teaches wireless video receiver apparatus for receiving video from a wireless video transmitter apparatus, the wireless video receiver apparatus [0032, 34] ("...the master simulator 54 has a slave-side shadow memory 56 and logic 58 for executing the methods below...[f]or instance, security information such as but not limited to encryption keys can be written, using the logic below, by the master 46 to the slave 60...[a]accordingly, the shadow memories 50, 56 mirror what is in the registers of the slave 60") comprising: a memory configured to store 1) current receiver apparatus information of the wireless video receiver apparatus (See Unger at [0030])(a master implemented by controller, [0024, 0026-0027], a wireless link to receive), a transceiver configured to wirelessly receive, the wireless video transmitter apparatus, a request for obtaining the receiver apparatus information of the wireless video receiver apparatus (See Unger at [0030])(a master implemented by controller, [0024, 0026-0027], a wireless link to receive, See Unger at Fig. 4 and [0032-34] (teaching that the master device polls the sink device for device information, See Unger at [0024, 0026-0027], a wireless link to receive).

Unger does not teach 2) a current history number associated with the current receiver apparatus information; including a history number that is associated with the receiver apparatus

information and currently stored in the video transmitter apparatus, from the request and a controller is configured to: compare the second history number received in the request to the current history number stored in the memory when the history number received in the request differs from the current history number stored in the memory, control the transceiver to transmit the current receiver apparatus information and the current history number to the video transmitter apparatus and when the history number received in the request is same as the current history number stored in the memory, control the transceiver to transmit to the wireless video transmitter apparatus, a message indicating no change in the receiver apparatus information without transmitting the current receiver apparatus information.

Prus teaches 2) a current history number associated with the current receiver apparatus information; including a history number that is associated with the receiver apparatus information and currently stored in the video transmitter apparatus (¶0026, Fig. 4, ¶0040), from, the request and a controller (¶0050-0052, the versions are compared to that and the current version, Prus, ¶0050). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Unger with Prus. The suggestion/motivation would be it would be desirable to have a way to upgrade a device operating software without physically removing and replacing the memory device in which the code resides (¶0005).

Lees teaches that the system assigns a version number to a particular data structure that is incremented every time the catalog data is revised, compare the second history number received in the request to the current history number stored in the memory when the history number received in the request differs from the current history number stored in the memory, control the transceiver to transmit the current receiver apparatus information and the current history number to the video transmitter apparatus (Lees at col. 3-4). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Unger with the version number updating of Lees. One of ordinary skill in the art at the time of the invention would have recognized that this would have been desirable as it would have enabled the system to ascertain which version of is more current when a discrepancy is discovered between the two devices in Unger's and Prus' system.

While Unger and Prus do not explicitly state that a "no change" message is generated, it would have been obvious to one of ordinary skill in the art at the time of the invention as a matter of both general knowledge in the art and common sense (see MPEP 2141) that a computer-implemented method that compares two pieces of information must necessarily generate a communication signal to indicate the outcome of that comparison. As analyzed above, Unger and Prus only update the history information when the data digest value indicates that the history stored at the slave device does not match that of the master. Since the system of Unger and Prus performs a comparison to determine if the metadata has changed and only performs a sync action when a change is detected, the comparison must necessarily generate a corresponding communication signal that indicates not to perform a sync action when no change is detected.

2.    As to claim 3, Unger, Prus and Lees teaches the wireless video receiver apparatus as described in claim 1, wherein: an initial request received from the wireless video transmitter apparatus includes a predetermined history number and the predetermined history number included in the initial request always differs from the current history number stored in the memory (H0039-40, that invalid or outdated history information stored at the slave device is updated)

3.    As to claim 4, Unger, Prus and Lees teaches the wireless video receiver apparatus, as described in claim 1, wherein the current receiver apparatus information is Extended Display Identification Data (EDID) (Unger, H0012, H0034).

4.    As to claim 16, Unger, Prus and Lees teaches the wireless video receiver apparatus as described in claim 4, wherein the memory has a plurality of blocks for storing the EDID, the current history number, respectively (Unger, H0012, H0034, Prus, H0026, H0040).

5.    As to claim 17, Unger, Prus and Lees teaches the wireless video receiver apparatus as described in the claim 1, wherein the controller is configured to increment the current history number in the memory when a change is made to the current receiver apparatus information of the wireless video receiver apparatus (Unger, H0012, H0034, Prus, Table 1, pg 4-pg 5, the version number is incremented).


(2) Response to Argument
whether the combination of the cited references teaches the claimed transceiver;
Appellant argues that the cited references do not teach the features of “a transceiver configured to wirelessly receive, from the wireless video transmitter apparatus, a request for obtaining the current receiver apparatus information of the wireless video receiver apparatus,” Examiner respectfully disagrees.  As explained in the specification of the instant application and the definition of a transceiver it is a device that can both transmit and receive communication, transmitter and a receiver.  The Unger reference clearly discloses this and further discloses the processor processes the data for wireless transmission by a wireless transmitter. Further Unger teaches multimedia data is wirelessly transmitted over a wireless link to a receiver antenna, which routes the data to a wireless receiver.  See Unger at [0030])(a master implemented by controller, [0024, 0026-0027], a wireless link to receive, See Unger at Fig. 4 and [0032-34] (teaching that the master device polls the sink device for device information, See Unger at [0024, 0026-0027], a wireless link to receive.  
Further Appellant is arguing that the references do not teach wherein “the request includes a history number that is associated with receiver apparatus information stored in the wireless video transmitter apparatus,”.  Examiner respectfully disagrees.  Unger teaches a wireless video transmitter apparatus in which information is received and stored and combined with the teachings of Prus, which teaches the request includes a history number that is associated with the receiver apparatus information, When the relevant entry is found, the version of the operating system/control program from the request is compared to the current version of the operating system/control program.  If these two versions are different, the bootloader 300 informs the operating system/control program 201 to perform the necessary action to start an immediate or a delayed download of new operating system/control program code 201 in accordance with that described above.  Examiner believes that the Prus reference clearly teaches a history number associated with a receiver and combined with Unger which clearly teaches wireless transmitter and receiver, which are able to send information to each other, it is well known in the art to combine a wireless receiver that is able to receive and send information with that information being the history number (version number) associated with the receiver.  Therefore examiner does not find it unreasonable that Unger with Prus and Lee teaches this claim limitation and therefore the instant application is neither patentable nor novel.



(2)    whether the combination of the cited references teaches the claimed features of “when the history number in the received request differs from the current history number stored in the memory, [the controller] controls] the transceiver to wirelessly transmit the current receiver apparatus information and the current history number to the wireless video transmitter apparatus”; 
Appellant argues that the references do not teach “when the history number in the received request differs from the current history number stored in the memory, transceiver to wirelessly transmit the current receiver apparatus information and the current history number to the wireless video transmitter apparatus”.  Examiner respectfully disagrees. Prus clearly teaches in paragraph 51, The download request message is cycled continuously with the predetermined frequency.  Each time the operating system/control program code receives this message it passes it to the bootloader 300, which parses the CVT.  When the relevant entry is found, the version of the operating system/control program from the request is compared to the current version of the operating system/control program.  If these two versions are different, the bootloader informs the operating system/control program to perform the necessary action to start an immediate or a delayed download of new operating system/control program code.  Examiner believes that this teaches the claimed limitations in combination with Unger and Lee. Examiner believes that the Prus reference clearly teaches a history number associated with a receiver and combined with Unger which clearly teaches wireless transmitter and receiver, which are able to send information to each other, it is well known in the art to combine a wireless receiver that is able to receive and send information with that information being the history number (version number) associated with the receiver.  Therefore examiner does not find it unreasonable that Unger with Prus and Lee teaches this claim limitation and therefore the instant application is neither patentable nor novel.


(3)    whether the combination of the cited references teaches the features of “when the history number in the received request is same as the current history number stored in the memory, the transceiver to wirelessly transmit, to the wireless video transmitter apparatus, a message indicating no change in the receiver apparatus information without transmitting the current receiver apparatus information.”
Appellant argues that “when the history number in the received request is same as the current history number stored in the memory, the transceiver to wirelessly transmit, to the wireless video transmitter apparatus, a message indicating no change in the receiver apparatus information without transmitting the current receiver apparatus information.”  Examiner respectfully disagrees. Prus clearly teaches when the history number in the received request is same as the current history number stored in the memory, the transceiver to wirelessly transmit, to the wireless video transmitter apparatus.  The remaining portion of the claim, while Unger and Prus do not explicitly state that a "no change" message is generated, it would have been obvious to one of ordinary skill in the art at the time of the invention as a matter of both general knowledge in the art and common sense (see MPEP 2141) that a computer-implemented method that compares two pieces of information must necessarily generate a communication signal to indicate the outcome of that comparison. As analyzed above, Unger and Prus only update the history information when the data digest value indicates that the history stored at the slave device does not match that of the master. Since the system of Unger and Prus performs a comparison to determine if the metadata has changed and only performs a sync action when a change is detected, the comparison must necessarily generate a corresponding communication signal that indicates not to perform a sync action when no change is detected.  

Since the applicant is traversing the Official Notice on “a message indicating no change in the receiver apparatus information without transmitting the current receiver apparatus information”.  Examiner believes this is well known in the art and Examiner is providing a reference to teach this limitation.  The message indicating no change in the receiver apparatus of the instant application is described in the specification as the CPU 117 controls the transmitter/receiver portion 111 in such that it transmits or reports a message 224 indicating that there is no change in the EDID to the video transmitter apparatus.  The Leung reference (US Patent 6,697,033 B1) teaches “a message indicating no change in the receiver apparatus information without transmitting the current receiver apparatus information”, a run time flag is set to a first value which indicates that there has been no change of a display device, If there was no change of the display device detected in step 201 but the run time EDID flag had been set to the second value indicating that the run time EDID was required in step 203, then in step 213 it is determined if the run time data is checked by doing a CRC (cyclical redundancy checking) which is a standard error checking technique used to ensure the accuracy of transmitting digital data.  If it is determined in step 213 that the CRC of the run time EDID data is downloaded from the display device to the video memory in step 209, the EDID is then read from the video memory by the CPU 100 in step 211.  If the run time EDID data CRC is okay in step 213, then the EDID is immediately read from the video memory in step 211.  The computer system is finally configured or reconfigured. Examiner believes that the reference clearly teaches this limitation, the flag checked of Leung is read on a message indicating no change, thereby informing the system of the no change.  Examiner therefore believes that this limitation is in no way novel and the claims set out in this instant application are not novel.  Therefore examiner does not find it unreasonable that Unger, Prus, Lee with Leung teaches this claim limitation and therefore the instant application is neither patentable nor novel.
The Rejections of Dependent Claims 3, 4, 16 and 17.

As explained above for the reasons discussed with respect of claim 1, Examiner believes the references teach each and every limitation of the claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        Conferees:
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        /BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.